KELLY, Judge.
Candace Leann Duncan challenges her conviction and sentence for grand theft from a dwelling. After having carefully reviewed the record in this circumstantial evidence case, we conclude that the State did not meet its burden to offer evidence that was inconsistent with Duncan’s reasonable hypothesis of innocence. See State v. Law, 559 So.2d 187, 188 (Fla.1989); Linn v. State, 921 So.2d 830, 834 (Fla. 2d DCA 2006). Accordingly, we reverse Duncan’s conviction for grand theft and the final judgment of restitution.
Reversed.
WALLACE and BLACK, JJ., Concur.